Citation Nr: 0731300	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for positive purified 
protein derivative (+PPD).


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from March 1995 to November 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The veteran had also perfected an appeal for entitlement to 
service connection for asthma, and, thereafter, service 
connection for that disability was awarded pursuant to a 
December 2005 rating.  Accordingly, the Board considers the 
matter has been resolved by administrative action and no 
longer involves any "questions of law and fact" in 
controversy.  Thus, the Board lacks further jurisdiction over 
that claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 19.7(b), 20.101 (2006). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Although the veteran tested positive for PPD, medical 
evidence does not demonstrate that the veteran has a 
disability due to the PPD, nor does the evidence reflect that 
the veteran has a disability manifested by PPD.


CONCLUSION OF LAW

Service connection for positive PPD is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2004, March 2006 and April 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing her 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate the claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Each disorder for 
which a veteran seeks service connection must be considered 
on the basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and pulmonary tuberculosis, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within three 
years following the requisite service.  38 C.F.R. §§ 3.307, 
3.309 (2006)

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Factual Background and Analysis

Service medical records demonstrate that the veteran had a 
positive PPD test in June 1999.  A chest X-ray study 
performed 3 days later was normal.  She was prescribed INH 
therapy for six months.  A chest X-ray film in July 2001 was 
normal.  A May 2002 X-ray study of the chest was normal with 
no active pulmonary disease observed on the film.  

The veteran was afforded a VA examination in April 2004; the 
diagnosis was latent tuberculosis infection with no current 
evidence of active tuberculosis.  An April 2004 chest X-ray 
study and pulmonary function testing were silent for 
indications of pulmonary tuberculosis.   

The fact that medical evidence demonstrates positive for PPD 
does not, in and of itself, establish that service connection 
for such test result is appropriate.  The statutory 
provisions that govern the granting of service connection by 
VA stipulate, in pertinent part, that such benefit is 
warranted "[f]or disability resulting from personal injury 
suffered or disease contracted in line of duty . . . ."  38 
U.S.C.A. § 1110 (West 2002); see also 38 U.S.C.A. § 1131 
(West 2002).  These statutory provisions in essence require 
that a disability or disease must be manifested for service 
connection to be granted.  

Positive PPD is not defined by statute or regulation as a 
chronic disease for which service connection may be granted, 
nor are rating criteria provided for evaluation of PPD for 
purposes of disability evaluation as provided in Part 4, 38 
C.F.R.  The fact that PPD is positive on laboratory 
examination does not establish the presence of a current 
disability.  See Chelte v. Brown, 10 Vet. App. 268 (1997) 
(presence of scar does not establish current disability due 
to scar without evidence of such disability).  The medical 
evidence does not demonstrate that the veteran has a 
disability due to the PPD, nor does the evidence reflect that 
the veteran has a disability manifested by PPD.  The veteran 
has not submitted evidence which justifies a belief by a fair 
and impartial person that she has disability due to or 
manifested by PPD.  Without some evidence that the veteran's 
PPD results in some disability, there is no statutory basis 
for a grant of service connection.  As the Court of Veterans 
Appeals stated in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) "[i]n the absence of proof of a present disability 
there can be no valid claim."  However, because the issue of 
service connection for a laboratory finding of PPD can never 
be a valid claim, there is no reasonable possibility that a 
claim for service connection could be established, and thus, 
no prejudice flows to the veteran from appellate 
consideration of this issue.  Id. (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability); 38 
U.S.C. § 1110 (formerly § 310); see Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

Where the law, and not the facts, are dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for positive PPD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


